DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This document is in response to the amendment filed on September 7, 2021. Claims 1-20 are currently pending, from which claims 2 and 11-20 are withdrawn by Applicant’s election, without traverse.. Claims 1 and 3-10 have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims represent a practical application. The examiner respectfully disagrees and notes that the judicial exception is not integrated into a practical application because the additional elements of a mobile device, an image, a mobile location, a bar code, a user interface, and a mobile application, merely use a computer as a tool to perform the abstract idea. The use of additional elements does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to the 112 rejections, the amendments raise a new issue. The amended claim 1 recites “identifying within an image of a consumer and an item placed in a designated area of a store by the consumer, wherein the identifying includes cropping…” which makes the scope of the claim rendered indefinite as it is not clear what is being identified.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-10 are directed to a method (process). Therefore, the claims fall within the four statutory categories.
Claims 1 and 3-10 are directed to the abstract idea of processing a return transaction, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to a method for processing a return transaction. Specifically, the claims are directed to identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a mobile device, an image, a mobile location, a bar code, a user interface, and a mobile application, merely use a computer as a tool to perform the abstract idea, specifically, identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. The use of an image, a mobile location, a bar code, a mobile device, a user interface, and a mobile application, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1 and 3-10 only involve the use of computers as tools to process a return transaction.
Taking the claim elements separately, the independent claim 1 involves identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. In addition, claim 3 is directed to identifying a check-in event. Claim 4 is directed to detecting the check-in event through facial recognition, a mobile location or scanning a barcode. Claim 5 is directed to confirming a refund policy for the consumer. Claim 6 is directed to sending a message to consumer’s mobile device. Claims 7 and 8 are directed to initiating a mobile application, Claims 9 and 10 are directed to requesting a refund type. This only uses a computer (e.g., a mobile device) to automate or implement the abstract idea of processing a return transaction. These claims further describe the use of a computer to automate or implement the abstract idea. Therefore, the use of the computer, in each step does 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of processing a return transaction, including identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. In addition, the claims are directed to identifying a check-in event, detecting the check-in event through facial recognition, a mobile location or scanning a barcode, confirming a refund policy for the consumer, sending a message to consumer’s mobile device, initiating a mobile application, and requesting a refund type. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a mobile device, an image, a mobile location, a bar code, a user interface, and a mobile application, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion

Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the scope of the claim is rendered indefinite as the claim recites “identifying within an image of a consumer and an item placed in a 
Dependent claims 3-10 are also rejected for being directed to the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.  (US Patent Publication No.  2016/0042351) in view of Kundu et al. (US Patent No. 7,516,888), further in view of Graham et al. (US patent Application No. 2019/0279017)
With respect to claim 1, Syed et al. teach:
 identifying … a consumer… ([0014], [0073]-[0075])
obtaining a transaction history for the consumer; (0014]-[0017])
matching the item to a previously purchased item in the transaction history; ([0014]-[0020])
crediting an account of the consumer with an item price associated with the previously purchased item as a refund for the item. ([0055])

identifying within an image of a consumer and an item placed in a designated area of a store by the consumer, wherein identifying further includes cropping out background pixels and other pixels known to not be associated with any given item and producing a modified item image for the item and processing the modified item image to identify or recognize the item; 
However, Kundu et al. teach:
identifying within an image a consumer and an item placed in a designated area of a store by the consumer; (FIGS. 12, 14, 15, Col. 12 l. 56-Col. 13 l. 61, Col. 14 ll. 12-67, Col. 15 ll. 1-62)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual recognition of merchandize and customers, as taught by Kundu et al., into the return processing system of Syed et al., in order to identify a customer and a merchandize at a store. (Kundu et al., Abstract, Col. 6 ll. 20-50)
Syed et al. and Kundu et al. do not explicitly teach:
wherein identifying further includes cropping out background pixels and other pixels known to not be associated with any given item and producing a modified item image for the item and processing the modified item image to identify or recognize the item; 
However, Graham et al. teach:
wherein identifying further includes cropping out background pixels and other pixels known to not be associated with any given item and producing a modified item 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the item detection in an image by cropping the image, as taught by Graham et al., into the return processing system of Syed et al., and Kundu et al., in order to identify an item from an image by cropping the image. (Graham et al., Abstract, [0004])
With respect to claim 3, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein identifying the consumer and the item placed in the designated area further includes associating a check-in event with the image and identifying the consumer and linking the account to the consumer. ([0012]-[0017])
With respect to claim 4, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 3.
Moreover, Syed et al. teach:
identifying the check-in event further includes detecting the check-in event through: facial recognition of the consumer, a mobile location reported that indicates the consumer has entered the store, or scan of a bar code performed by a mobile device of the consumer upon entry into the store. ([0010]-[0017])
With respect to claim 5, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:

With respect to claim 7, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein crediting further includes causing initiating of a mobile application on a mobile device operated by the user. ([0055], [0079]) 
With respect to claim 8, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 7.
Moreover, Syed et al. teach:
causing further includes instructing a user interface of the mobile application to present a receipt for the refund. ([0079])
With respect to claim 9, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
crediting further includes requesting a refund type from a mobile application that processes on mobile device of the consumer. ([0075]-[0077], [0079], [0081])

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.,  in view of Kundu et al. and Graham et al., further in view of Banaugh et al. (US Patent No.  7,333,953) 
With respect to claim 6, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 5.

wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy.
	However, Banaugh et al. teach:
wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy. (Col. 5 l. 53 – Col. 6 l. 2, Col. 6 l. 56 – Col. 7 l. 60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction decision making as taught by Banaugh et al., into the return processing system of Syed et al., Kundu et al, and Graham et al., in order to process return transactions based on business rules. (Banaugh et al., Abstract, Col. 5 ll. 13-23)
With respect to claim 10, Syed et al., Kundu et al. and Graham et al. teach the limitations of claim 9.
Syed et al., Kundu et al. and Graham et al. do not explicitly teach:
requesting further includes removing a credit made to the account and processing the refund type based on receiving a response provided by the consumer through the mobile application and determining the refund type identified in the response does not correspond with the crediting of the account.
However, Banaugh et al. teach:
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699              

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685